Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-9 are pending. Claim 9 is drawn to the nonelected group. Claims 1-8 are under examination. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 11/20/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 states that to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she 
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


The claims as a whole cover a generic to-be-fixed material; a genus which includes any possible structural characteristics. Implicit in the claims is that such to-be-fixed material must possess certain functional characteristics; namely, to attach the to-be-fixed material at the attachment site of material-fixing agent. The to-be-fixed material meeting the structural requirements of the claims give rise to a large genus that is characterized by substantial variability. The claims read on any to-be-fixed material that is included in a carbohydrate, as well as with a label. The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined to-be-fixed material that places the skilled artisan in possession of the genus of materials in scope with the claimed invention. Furthermore, the instant specification does not provide sufficient guidance as to the structure of substrate-bonding site that forms a covalent bond with a surface but still retain a cyclic alkyne. As evidenced by Jewett et al. (see below), the alkyne group reacts with the azide to undergo cycloaddition, which reduces the alkyne group (Rapid Cu-Free Click Chemistry with Readily Synthesized Biarylazacyclooctynones, JACS, vol. 132, pgs. 3688-3690, published 2010). 
At the time the application was filed Applicants do not seem to be in possession of any and all molecules that could be termed to-be-fixed material or substrate-bonding site. Applicants did 
There is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the to-be-fixed materials essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description., Also, see Amgen Inc. v. Sanofi, 124 USPO2d 1354 (Fed. Cir.2017).
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPO2d 1354 (Fed. Cir.2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPO2d I 161 (Fed Cir. 20 I 0), the following is noted.
To show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus to-be-fixed materials.
Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
Here, Applicants' claims include to-be-fixed materials and a substrate-bonding sites that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure function relationships of written description, but does not describe the structure identifying information about the materials, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genuses.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. The specification does not evidence the possession of all to-be-fixed material molecules or substrate-bonding sites that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PO2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are vague to the structure-function relationship of the claimed invention, as stated in the 112, written description, rejection. The claims are unclear to what structural features are being attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaselli et al. (“On-Off” RGD Signaling Using Azobenzene Photoswitch-Modified Surfaces, ChemPlusChem, vol. Jewett et al. (Rapid Cu-Free Click Chemistry with Readily Synthesized Biarylazacyclooctynones, JACS, vol. 132, pgs. 3688-3690, published 2010, IDS submitted 02/19/2020). 
	With regard to claims 1 and 8, Vaselli et al. teaches photo-responsive surfaces were developed by modifying glass slides with switchable Gly-Arg-Gly-Asp-Ser (GRGDS) peptides to investigate light-controlled cell adhesion (abstract). Vaselli et al. further teaches in the abstract the GRGDS peptide sequence (to-be-fixed material) was attached to an azobenzene moiety and then “clicked” to silanized glass substrates (see Scheme 2). Vaselli et al. teaches in Scheme 2 a substrate-bonding site that forms a covalent bond with a surface of the substrate (azide); a hydrophilic site (PEG) that is bonded to the substrate-bonding site; a light-responsive site that is bonded to PEG. Vaselli et al. teaches that the azobenzene (i.e., bonded with PEG and GRGDS peptide sequence) is an excellent candidates as molecular photoswitches (pg. 1547, right col., para. 2). Vaselli et al. teaches a catalytic amount of copper salt with a large excess amount of a water-soluble reducing agent to produce copper (I) in situ (pg. 1548, right col., last para.). 
	Even though Vaselli et al. teaches 1,3 dipolar cycloaddition between azides and terminal alkynes, also known as a “click” reaction, which has been largely established as useful chemical handle for bioconjugation in both non-copper-mediated and copper(I)-catalyzed manners (see pg. 1548, left col., para. 1 of Results and Discussion), the reference does not teach a cyclic alkyne.
	Jewett et al. teaches dibenzocyclooctynes are stable (pg. 3688, right col., para. 2). Jewett et al. teaches in Figure 1 a substrate with azide reacting with the alkyne to form a ring formation. Jewett et al. teaches the copper-catalyzed click reaction between azides and terminal alkynes is ideal for many applications, but copper-(I) has the undesirable side effect of being cytotoxic at low concentrations. The reaction of azides with strained alkynes, such as cyclooctynes, relieves that without a toxic catalyst and such reactions are being referred to as Cu-Free Click chemistries (pg. 3688, left col., para. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the alkyne reactive group of Vaselli et al. for dibenzocyclooctyne as taught by Jewett et al. in cell analysis because Jewett et al. teaches that the reaction of azides with cyclooctyne relieves the burden of using a toxic catalyst (i.e. copper (I)). In addition, Jewett et al. teaches that the cytotoxic effect happens even at low concentration of copper (I). Therefore, it would be obvious to use dibenzocyclooctyne with azide (Cu-free click) in cell reaction because the cycloaddition does not carry a toxic element. 
One of ordinary skill in the art would have a reasonable expectation of success in using dibenzocyclooctyne with the azobenzene photoswitch-modified surfaces because both references understood the use of reacting alkyne with azide.
With regard to claim 2, Jewett et al. teaches dibenzocyclooctyne (see Figure 1b).
With regard to claim 3, Vaselli et al. teaches azobenzene (Scheme 1).
With regard to claim 4, Vaselli et al. teaches polyethylene oxide (Scheme 1).
With regard to claim 5, Jewett et al. teaches that R1 to R8 are hydrogen atoms. (Figure 1). 
With regard to claim 6, Jewett et al. teaches cell- adhesion with human umbilical vein endothelial cells (abstract). 
With regard to claim 7, Vaselli et al. teaches azide group to be bonded to the substrate-bonding site is modified to a surface of the substrate (Scheme 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635